DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: wherein the base material is SiGe-based material.
Species B: wherein the base material is MnSi-based material.
Species C: wherein the base material is SnSe-based material.
Species D: wherein the base material is Cu2Se-based material.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim appears to be generic: Claim 1. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Species A-D lack unity of invention because even though the inventions of these groups require the technical features of “A thermoelectric conversion material comprising: a base material that is a semiconductor composed of a base material element; a first additional element, the first additional element being an element different from the base material element, the first additional element having a vacant orbital in a d orbital or f orbital located internal to an outermost shell of the first additional element, the first additional element forming a first additional level in a forbidden band of the base material; and a second additional element, the second additional element being an element different from both of the base material element and the first additional element, the second additional element forming a second additional level in the forbidden band of the base material, wherein a difference is 1 between the number of electrons in an outermost shell of the second additional element and the number of electrons in at least one outermost shell of the base material element” as set forth in claim 1, these technical features are not special technical features since they do not make a contribution over the prior art in view of JP 2007-042963A listed on the IDS filed 9/16/2020 (See English machine translation provided with IDS for mapping). 

JP 2007-042963A discloses a thermoelectric conversion material ([13]) comprising: a base material that is a semiconductor composed of a base material element (base material is MnSi, [13]); a first additional element, the first additional element being an element different from the base material element (first additional element is W, [25]), the first additional element having a vacant orbital in a d orbital or f orbital located internal to an outermost shell of the first additional element, the first additional element forming a first additional level in a forbidden band of the base material ([25]); and a second additional element, the second additional element being an element different from both of the base material element and the first additional element (Second additional element is Fe, [25]), the second additional element forming a second additional level in the forbidden band of the base material ([25]), wherein a difference is 1 between the number of electrons in an outermost shell of the second additional element and the number of electrons in at least one outermost shell of the base material element (Mn and Fe satisfy the claim requirements). 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726